DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 8/16/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.

Claim Status
 Claims 1-23 stand rejected. Claims 24 is newly added. Claims 1-24 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 8/16/2021, with respect to specification objection, 112a and 112b have been fully considered and are persuasive.  The specification objection, 112a and 112b rejection has been withdrawn. The 112b rejection of claim 17 has been maintained.

Applicant's arguments filed on 8/16/2021 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims.

Response to Amendment
Specification
Applicant’s original disclosure is objected to for failing to provide sufficient support for the claimed “receiving the acoustic signal that has only propagated in the outer shell of the collection vessel and not through an interior of the outer shell…” The original disclosure, Pr. 30 indicates that “Rather, the receiver 212 may detect only the acoustic pulses that travel within the sidewall 204, e.g., around the collection vessel 102. As noted above, these pulses are distinguished from pulses that proceed through the mixed fluid in the collection vessel 102 based on a significant difference in travel time.” However, there is no indicationg that the acoustic pulse cannot travel through the interior of the outer shell. The passage further suggests that there are pulses that may travel through the interior.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites “receiving the acoustic signal that has only propagated in the outer shell of the collection vessel and not through an interior of the outer shell,”. Applicant’s original disclosure fails to provide 
Claim 24 recites the negative limitations: “receiving the acoustic signal that has only propagated in the outer shell of the collection vessel and not through an interior of the outer shell,” which constitutes impermissible new matter. Any negative limitation or exclusionary provison must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining.").  See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. 
The original specification, as filed, does not recite any alternatives (i.e. Pr. 30 “Rather, the receiver 212 may detect only the acoustic pulses that travel within the sidewall 204, e.g., around the collection vessel 102. As noted above, these pulses are distinguished from pulses that proceed through the mixed fluid in the collection vessel 102 based on a significant difference in travel time.") and does not contain any discussion pertained thereto. As such, the newly introduced aforementioned negative limitation does not have any basis in the original disclosure. MPEP §2173.05(i), (“Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement”).
Dependent claims are rejected for their dependency on rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the first component comprises a liquid and the second component comprises a solid”. However, claim 4 depends on claim 1, which also recites “the second component comprising solid particulates”. It appears claim 1 is already reciting solids within the second component.
Claim 4 is also unclear as to whether or not the “a solid” or “solid particulates” are referring to the same or different solid components. 
Claims 17 recites “configured to collect the fluid in a generally quiescent state”. It is unclear as to what “generally quiescent state” means, as there is no clear breadth of how calm the fluid needs to be, in order to be considered quiescent.
Dependent claims are rejected based on their dependency on their respective independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais et al. (US2009/0159272; hereinafter “Auzerais”) in view of Romer et al. (US2018/0058191; hereinafter “Romer”), and further in view of Masek (US2011/0146413) and Yang (FOR Yang – A kind of ultrasound wave deflection sensor. A machine translation has been provided and mapped to).
Applicant’s claims are directed toward an apparatus.
Regarding claims 1-9, 21, and 23; Auzerais discloses a mixed fluid collection apparatus, comprising: 
A) a collection vessel configured to contain a fluid comprising a first component and a second component, the second component comprising solid particulates (See Auzerais par. [23]; the wellbore system contains fluid and entrained solids), wherein the collection vessel includes an outer shell within which the fluid is contained (See Auzerais Fig. 1, par. [15]; borehole 100 has the fluids utilized in fracking, i.e. wellbore fluid.); 
B) an emitter coupled at a first position, wherein the emitter is configured to emit an acoustic signal (See Auzerais Fig. 2, par. [15-16, 20]; acoustic transmitter 202 generates an acoustic disturbance at a known time); 
C) a receiver coupled at a second position, the second position being offset from the first position, the receiver being configured to detect the acoustic signal emitted by the emitter (See Auzerais Fig. 2, par. [20]; acoustic receiver 206/208 that can detect the transmitted signal. The receiver 208 is offset from the transmitter 202); and 
D) a controller coupled to the emitter and the receiver (See Auzerais Fig. 2, par. [91-92]; processor 112 that is incorporated into a computer can receive the signals through a wire from the sensors), wherein the controller is configured to determine a time between when the acoustic signal is emitted and when the acoustic signal is detected (See Auzerais par. [16, 20]; processing unit receives and interpret the signals with the tubewaves. The properties of the tubewave that can be measured may be travel time, and used in a feature for calculations).
Auzerais does not disclose where the transmitter and receiver are coupled to the outside of the outer shell, and wherein the controller is configured to determine a vertical level of the second component in the collection vessel based on the time.
Romer relates to the prior art by disclosing a monitoring system for wellbores (See Romer par. [2], abstract), and further discloses utilizing an emitter and receiver (See Romer Fig. 1, par. [80, 8-85, 94]; liquid 44 that is added into the wellbore may include water and/or a liquid hydrocarbon, and is further located in the conduit 36. Sensor 102 may be an acoustic monitoring sensor.). Romer’s system utilizes the sensors that are coupled to the outside of the internal bore, and further indicates utilizing externally-placed sensors that uses acoustic waves allows the communication node to not interfere with the flow of fluids within the internal bore of the tubular section (See Romer Fig. 2, par. [97]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Auzerais’ system that utilizes acoustic emitters and receivers and place them externally, since Romer indicates that utilizing externally-placed sensors that uses acoustic waves allows the communication node to not interfere with the flow of fluids within the internal bore of the tubular section (See Romer Fig. 2, par. [97]).
The combination of Auzerais and Romer further does not disclose wherein the controller is configured to determine a vertical level of the solid particulates that have settled in the collection vessel is above a vertical level of the emitter, based on the time. 
However, Romer indicates that the cylindrical body must further travel down the wellbore that is vertical (See Romer Pr. 75, 84; wellbore 30 has a vertical, or at least substantially vertical wellbore conduit 36; where cylindrical body 56 travels through.). The sensors are further able to provide real-time monitoring as it travels through the well bore (i.e. the real-time monitoring indicates the vertical wellbore component will be monitored) (See Romer abstract; Pr.8, 11, 23, 33, 41, 84). 
Masek relates to the prior art by disclosing a device that measures the composition of a multiphase flow for mixtures of oil, water and/or gas in the oil and gas extraction industry (See Masek par. [1, 54]), and further discloses utilizing acoustic sensors to determine the composition of the fluid (See Masek par. [51]). Based upon the speed of propagation of ultrasonic waves, the cyclone device can be efficiently utilized in a robust composition measurement (See Masek par. [51]). Masek further indicates that various types of probes currently used in multiphase analysis include level measurement (See Masek Pr. 8).
Yang relates to the prior art by disclosing a sensor that relates to the prior art by disclosing a sensor that relates to a ultrasound wave deflection sensor (See Yang description Pr. 1). The utility model utilizes acoustic emission principle via ultrasound wave to carry out level gauging correction, and is suitable for detecting any material or solid-liquid agent level (i.e. level of the fluid is determined in order to provide a correction) (See Yang Pg2Pr2-4). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system with Masek’s cyclone device with multiphase sensors (which include the known utilization of a level measurement probe (See Masek Pr. 8)) that can measure various parameters of the fluid by utilizing the ultrasonic waves’ speed of propagation; in order to efficiently measure the composition of the fluid. Since the combination’s system deals with monitoring, controlling, and improving processes associated with treatment within hydraulic fracturing (See Auzerais par. [1-2]), while Yang indicates that it is possible to utilize an acoustic emission via ultrasound to carry out level gauging correction (i.e. determine the level of the fluid) (See Yang Pg2Pr2-4). Furthermore, the combination’s utilization of sensors must travel through the vertical portion of the wellbore, and thus are utilized to provide information regarding the vertical portion (See Romer Pr. 75, 84; wellbore 30 has a vertical, or at least substantially vertical wellbore conduit 36; where cylindrical body 56 travels through.).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The apparatus of claim 1, wherein the outer shell comprises a circumferential sidewall, the emitter and the receiver being coupled to the sidewall, and wherein the first position is circumferentially offset from the second position around the sidewall (See Auzerais Fig. 2, par. [20]; acoustic receiver 206/208 that can detect the transmitted signal. The receiver 208 is offset from the transmitter 202. The wellbore 100 is cylindrical.).
Claim 3: The apparatus of claim 1, wherein outer shell is generally cylindrical, and wherein the first position is axially offset from the second position (See Auzerais Fig. 2, par. [20]; acoustic receiver 206/208 that can detect the transmitted signal. The receiver 208 is offset from the transmitter 202. The wellbore 100 is cylindrical.).
Claim 4: The apparatus of claim 1, wherein the first component comprises a liquid and the second component comprises a solid (See Auzerais par. [23]; the wellbore system contains fluid and entrained solids).
Claim 5: The apparatus of claim 1, wherein the collection vessel is configured to collect and store at least a portion of the fluid (See Masek par. [24, 67]; the interior of the cyclonic chamber has a fluid depth measurement to avoid fluid turbulence, or so it can mitigate turbulence. The interior of the chamber further has a portion of the fluid accumulated within it).
Claim 6: The apparatus of claim 1, wherein the collection vessel is configured to be coupled to a cyclone separator, the cyclone separator being configured to separate the first component from the second component (See Masek par. [46, 66]; cyclone separator, where the less dense fraction disposed towards the center, and the denser fraction disposed towards the surface).
Claim 7: The apparatus of claim 1, wherein the emitter is configured to emit a series of acoustic waves to produce the acoustic signal (See Auzerais Fig. 2, par. [15-16, 20]; acoustic transmitter 202 generates an acoustic disturbance at a known time, a tubewave is initiated in order to determine the reflective properties of the feature.).
Claim 8: The apparatus of claim 1, wherein, when a level of the first component is at least the same as a level of the emitter, the first component changes a propagation speed of the acoustic signal through the fluid, and wherein the controller is configured to determine a change in the propagation speed (See Masek par. [50, 51, 64-65]; using the sensors, the acoustic impedance uses the Time-Of-Flight method to measure the speed of sound propagations and the compositions can be measured this way. Masek further indicates utilizing several equations to demonstrate the utilization of the sensor. See Auzerais par. [15], Fig. 2; the sensors 202 and 208 are located in the wellbore, where the pump 106 controls the fluid level within the wellbore. The fluid further passes both sensors.).
Claim 9: The apparatus of claim 1, wherein, when a level of the second component is at least the same as a level of the emitter, the emitter detects the acoustic signal propagated through the outer shell and not through the fluid (See Auzerais par. [15], Fig. 2; the sensors 202 and 208 are located in the wellbore, where the pump 106 controls the fluid level within the wellbore. The fluid further passes both sensors. See Masek par. [51]; using the sensors, the acoustic impedance uses the Time-Of-Flight method to measure the speed of sound propagations and the compositions can be measured this way.).
Claim 21: The apparatus of claim 1, wherein the collection vessel comprises a closed bottom, such that the fluid is prevented from flowing downward through the collection vessel, and wherein the second component settles on the closed bottom during operation (See Auzerais Fig. 1, Pr 24, Romer Fig. 1; the borehole must comprise a bottom, which is considered closed as the equipment stops at certain points. Furthermore, the sand or debris within the borehole will have the material settle within the borehole when the system is not fracking the walls.).
Claim 23: The apparatus of claim 1, wherein the vertical level is a distance from a bottom of the collection vessel in a direction parallel to a central axis of the collection vessel (See combination supra. Romer Pr. 75, 84; wellbore 30 has a vertical, or at least substantially vertical wellbore conduit 36; where cylindrical body 56 travels through. This vertical direction of the wellbore is parallel to the central axis of the wellbore.).

Claims 10-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais et al. (US2009/0159272; hereinafter “Auzerais”) in view of Romer et al. (US2018/0058191; hereinafter “Romer”), and further in view of Masek (US2011/0146413) and Yang (FOR Yang – A kind of ultrasound wave deflection sensor. A machine translation has been provided and mapped to).
Applicant’s claims are directed toward a method.
Regarding claims 10-11, 13-14; Auzerais discloses a method, comprising:
A) receiving a first component and a second component of a mixed fluid in a cylindrical collection vessel (See Auzerais Fig. 1, par. [15]; borehole 100 has the fluids utilized in fracking, i.e. wellbore fluid), wherein the second component comprises solid particulates (See Auzerais par. [23]; the wellbore system contains fluid and entrained solids);
B) emitting an acoustic signal from an emitter positioned at a first level and at a first circumferential position of the cylindrical collection vessel (See Auzerais Fig. 2, par. [15-16, 20]; acoustic transmitter 202 generates an acoustic disturbance at a known time);
C) detecting the acoustic signal using a receiver positioned at a second circumferential position of the cylindrical collection vessel (See Auzerais Fig. 2, par. [20]; acoustic receiver 206/208 that can detect the transmitted signal. The receiver 208 is offset from the transmitter 202); and
D) determining based on a time between when the acoustic signal is emitted by the emitter and when the acoustic signal is detected by the receiver (See Auzerais par. [16, 20]; processing unit receives and interpret the signals with the tubewaves. The properties of the tubewave that can be measured may be travel time, and used in a feature for calculations).
Auzerais does not disclose A) wherein the solid particulates that settle to a bottom of the collection vessel, and wherein a vertical level of the solid particulates increases over time, where the transmitter and receiver are on the outside of the collection vessel, B) emitter positioned at a first vertical level, and D) that the vertical level of the solids particulates has reached at least the level of the emitter.
Romer relates to the prior art by disclosing a monitoring system for wellbores (See Romer par. [2], abstract), and further discloses utilizing an emitter and receiver (See Romer Fig. 1, par. [80, 8-85, 94]; liquid 44 that is added into the wellbore may include water and/or a liquid hydrocarbon, and is further located in the conduit 36. Sensor 102 may be an acoustic monitoring sensor.). Romer’s system utilizes the sensors that are coupled to the outside of the internal bore, and further indicates utilizing externally-placed sensors that uses acoustic waves allows the communication node to not interfere with the flow of fluids within the internal bore of the tubular section (See Romer Fig. 2, par. [97]). Additionally, Romer indicates that the cylindrical body must further travel down the wellbore that is vertical (See Romer Pr. 75, 84; wellbore 30 has a vertical, or at least substantially vertical wellbore conduit 36; where cylindrical body 56 travels through.). The sensors are further able to provide real-time monitoring as it travels through the well bore (i.e. the real-time monitoring indicates the vertical wellbore component will be monitored.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Auzerais’ system that utilizes acoustic emitters and receivers and place them externally, since Romer indicates that utilizing externally-placed sensors that uses acoustic waves allows the communication node to not interfere with the flow of fluids within the internal bore of the tubular section (See Romer Fig. 2, par. [97]). Furthermore, the combination’s utilization of sensors must travel through the vertical portion of the wellbore, and thus are utilized to provide information regarding the vertical portion (See Romer Pr. 75, 84; wellbore 30 has a vertical, or at least substantially vertical wellbore conduit 36; where cylindrical body 56 travels through.).
The combination of Auzerais and Romer further does not disclose determining the level of the second component has reached at least the level of the emitter. 
Masek relates to the prior art by disclosing a device that measures the composition of a multiphase flow for mixtures of oil, water and/or gas in the oil and gas extraction industry (See Masek par. [1, 54]), and further discloses utilizing acoustic sensors to determine the composition of the fluid (See Masek par. [51]). Based upon the speed of propagation of ultrasonic waves, the cyclone device can be efficiently utilized in a robust composition measurement (See Masek par. [51]). Furthermore, Masek indicates that the less dense fraction is disposed towards the center, and the denser fraction disposed towards the surface (See Masek par. [46, 66]), and that various types of probes currently used in multiphase analysis include level measurement (See Masek Pr. 8).
Yang relates to the prior art by disclosing a sensor that relates to the prior art by disclosing a sensor that relates to a ultrasound wave deflection sensor (See Yang description Pr. 1). The utility model utilizes acoustic emission principle via ultrasound wave to carry out level gauging correction, and is suitable for detecting any material or solid-liquid agent level (i.e. level of the fluid is determined in order to provide a correction) (See Yang Pg2Pr2-4). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system with Masek’s cyclone device with multiphase sensors (which include the known utilization of a level measurement probe (See Masek Pr. 8)) that can measure (See Auzerais par. [1-2]), while Yang indicates that it is possible to utilize an acoustic emission via ultrasound to carry out level gauging correction (i.e. determine the level of the fluid) (See Yang Pg2Pr2-4). Furthermore, the combination’s utilization of sensors must travel through the vertical portion of the wellbore, and thus are utilized to provide information regarding the vertical portion (See Romer Pr. 75, 84; wellbore 30 has a vertical, or at least substantially vertical wellbore conduit 36; where cylindrical body 56 travels through.).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 11: The method of claim 10, further comprising separating at least some of the second component from the first component prior to receiving the mixed fluid in the cylindrical collection vessel (See Masek par. [3, 19]; separators that separates out the multiphase flow. There are separate regions on the sensor chamber, where centrifugal forces separate the phases by density. The separation in the upper portion of the cyclonic separator is above the sensor chambers, i.e. some separation is happening prior to being measured.).
Claim 13: The method of claim 10, wherein determining that the level of the second component has reached at least the level of the emitter comprises determining that a propagation speed of the acoustic signal has increased above a predetermined threshold (See Masek par. [50, 51, 64-65]; using the sensors, the acoustic impedance uses the Time-Of-Flight method to measure the speed of sound propagations and the compositions can be measured this way. Masek further indicates utilizing several equations to demonstrate the utilization of the sensor. See Auzerais par. [15], Fig. 2; the sensors 202 and 208 are located in the wellbore, where the pump 106 controls the fluid level within the wellbore. The fluid further passes both sensors.).
Claim 14: The method of claim 10, wherein determining that the level of the second component has reached at least the level of the emitter comprises determining that the acoustic signal traveled through an outer shell of the collection vessel and not through an interior of the collection vessel (See Auzerais par. [15], Fig. 2; the sensors 202 and 208 are located in the wellbore, where the pump 106 controls the fluid level within the wellbore. The fluid further passes both sensors. See Masek par. [51]; using the sensors, the acoustic impedance uses the Time-Of-Flight method to measure the speed of sound propagations and the compositions can be measured this way.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Auzerais, Romer, and Masek as applied to claim 6 above, and further in view of Skillbeck (US6,213,208).
Applicant’s claims are directed toward an apparatus.
Regarding claim 12; the combination of Auzerais, Romer, and Masek discloses the method of claim 10 (See combination supra). The combination does indicate that the wellbore contains fluid within the bore (See Auzerais Pr 2, abstract).
The combination does not disclose wherein the first component comprises a fluid, wherein at least a portion of the fluid is stored in the collection vessel.
Skillbeck relates to the prior art by providing an oil, water, and sand separator in production fluid that is utilized in a downhole (i.e. oil well) (See Skillbeck abstract, C1L6-8). Skillbeck further indicates utilizing a solid/liquid hydrocyclone within the downhole, which separates the water enriched stream into a solid depleted stream at the overflow and a solid enriched stream at the underflow, and transporting the solid depleted stream to a downhole disposal site. By providing a solid/liquid hydrocyclone in this way, the method ensures that the solid depleted stream, which is fed to the disposal site, is generally free of solids. This further avoids the problem of rocks blocking the pores at the disposal site, which hinders the reinjection of the separated water (See Skillbeck C1L24-43, C2L43-63, Fig. 1; underflow that is fed into line 11 flows into the solid/liquid hydrocyclone 12, where the solid sand particles are separated from the bulk of the water. The water reports to the overflow of the hydrocyclone 12 and flows out into reject line 12, where it is further reinjected into the water disposal zone 14.). The utilization of a hydrocyclone within the wellbore further provides an initial separation of the water from the production fluid, which reduces the quantity of the production fluid that is transported to the surface; thus reducing the production cost and making it more efficient and economical (See Skillbeck C1L10-20; oil producers are looking for more ways to produce oil from wells in which the production fluid has a high water cut efficient enough to make the cost of the production economic). Furthermore, the fluid flowing through the hydrocyclone needs to have an overflow (i.e. overcome the hydrocyclone centrifugal forces), which is more rapid than the fluid being expelled into the disposal zone.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s collection vessel to utilize and receive a bottoms from a hydrocyclone (i.e. cyclone separator), in order to provide a solid depleted stream, which is fed to the disposal site, is generally free of solids. This further avoids the problem of rocks blocking the pores at the disposal site, which hinders the reinjection of the separated water (See Skillbeck C1L24-43, C2L43-63, Fig. 1). The use of the hydrocyclone within the wellbore further provides initial separation of some of the water from the production fluid to reduce the quantity of the production fluid which needs to be transported to the surface, which further helps make the production more economic/cost efficient (See Skillbeck C1L10-20).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais et al. (US2009/0159272; hereinafter “Auzerais”) in view of Romer et al. (US2018/0058191; hereinafter “Romer”), and further in view of Masek (US2011/0146413) and Yang (FOR Yang – A kind of ultrasound wave deflection sensor. A machine translation has been provided and mapped to).
Applicant’s claims are directed toward an apparatus.
Regarding claims 15-20; Auzerais discloses a separator system, comprising:
A) a fluid with a second component comprising solid particulates(See Auzerais par. [23]; the wellbore system contains fluid and entrained solids); 
B) a collection vessel configured to receive the second component and at least a portion of the first component from the cyclone separator, (See Auzerais Fig. 1, par. [15]; borehole 100 has the fluids utilized in fracking, i.e. wellbore fluid. );
C) an emitter coupled to the collection vessel at a first position, wherein the emitter is configured to emit an acoustic signal into the collection vessel (See Auzerais Fig. 2, par. [15-16, 20]; acoustic transmitter 202 generates an acoustic disturbance at a known time);
D) a receiver coupled the collection vessel at a second position, the second position being offset from the first position, the receiver being configured to detect the acoustic signal emitted by the emitter (See Auzerais Fig. 2, par. [20]; acoustic receiver 206/208 that can detect the transmitted signal. The receiver 208 is offset from the transmitter 202); and
E) a controller coupled to the emitter and the receiver (See Auzerais Fig. 2, par. [91-92]; processor 112 that is incorporated into a computer can receive the signals through a wire from the sensors), wherein the controller is configured to determine a time between when the acoustic signal is emitted and when the acoustic signal is detected (See Auzerais par. [16, 20]; processing unit receives and interpret the signals with the tubewaves. The properties of the tubewave that can be measured may be travel time, and used in a feature for calculations).
Auzerais does not disclose A) a cyclone separator configured to separate a first component from a second component in a mixed fluid; B) wherein at least a portion of the solid particulates of the second component settle to a bottom of the collection vessel; C/D) where the emitter and receiver are coupled to the outside of the collection vessel; and E) wherein the controller is configured to determine a level of the solid particulates that has settled to the bottom of the collection vessel based on the time.
Romer relates to the prior art by disclosing a monitoring system for wellbores (See Romer par. [2], abstract), and further discloses utilizing an emitter and receiver (See Romer Fig. 1, par. [80, 8-85, 94]; liquid 44 that is added into the wellbore may include water and/or a liquid hydrocarbon, and is further located in the conduit 36. Sensor 102 may be an acoustic monitoring sensor.). Romer’s system utilizes the sensors that are coupled to the outside of the internal bore, and further indicates utilizing externally-placed sensors that uses acoustic waves allows the communication node to not interfere with the flow of fluids within the internal bore of the tubular section (See Romer Fig. 2, par. [97]). Additionally, Romer indicates that the cylindrical body must further travel down the wellbore that is vertical (See Romer Pr. 75, 84; wellbore 30 has a vertical, or at least substantially vertical wellbore conduit 36; where cylindrical body 56 travels through.). The sensors are further able to provide real-time monitoring as it travels through the well bore (i.e. the real-time monitoring indicates the vertical wellbore component will be monitored. Furthermore, the borehole must comprise a bottom, which is where the sand or debris within the borehole will have the material settle within the borehole when the system is not fracking the walls (See Romer Fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Auzerais’ system that utilizes acoustic emitters and receivers and place them (See Romer Fig. 2, par. [97]).
The combination of Auzerais and Romer further does not disclose wherein the controller is configured to determine a level of the solid particulates that has settled to the bottom of the collection vessel based on the time. 
Masek relates to the prior art by disclosing a device that measures the composition of a multiphase flow for mixtures of oil, water and/or gas in the oil and gas extraction industry (See Masek par. [1, 54]), and further discloses utilizing acoustic sensors to determine the composition of the fluid (See Masek par. [51]). Based upon the speed of propagation of ultrasonic waves, the cyclone device can be efficiently utilized in a robust composition measurement (See Masek par. [51]). Furthermore, Masek indicates that the less dense fraction is disposed towards the center, and the denser fraction disposed towards the surface (See Masek par. [46, 66]), and that various types of probes currently used in multiphase analysis include level measurement (See Masek Pr. 8).
Yang relates to the prior art by disclosing a sensor that relates to the prior art by disclosing a sensor that relates to a ultrasound wave deflection sensor (See Yang description Pr. 1). The utility model utilizes acoustic emission principle via ultrasound wave to carry out level gauging correction, and is suitable for detecting any material or solid-liquid agent level (i.e. level of the fluid is determined in order to provide a correction) (See Yang Pg2Pr2-4). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system with Masek’s cyclone device with multiphase sensors (which include the known utilization of a level measurement probe (See Masek Pr. 8)) that can measure various parameters of the fluid by utilizing the ultrasonic waves’ speed of propagation; in order to efficiently measure the composition of the fluid. Since the combination’s system deals with monitoring, controlling, and improving processes associated with treatment within hydraulic fracturing (See Auzerais par. [1-2]), while Yang indicates that it is possible to utilize an acoustic emission via ultrasound to carry out level gauging correction (i.e. determine the level of the fluid) (See Yang Pg2Pr2-4). Furthermore, the combination’s utilization of sensors must travel through the vertical portion of the wellbore, and thus are (See Romer Pr. 75, 84; wellbore 30 has a vertical, or at least substantially vertical wellbore conduit 36; where cylindrical body 56 travels through.).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 16: The system of claim 15, wherein the first component comprises a fluid and the second component comprises a solid (See Auzerais par. [23]; the wellbore system contains fluid and entrained solids).
Claim 17: The system of claim 16, wherein the collection vessel is configured to collect the fluid in a generally quiescent state from the cyclone separator (See Masek par. [24, 67]; the interior of the cyclonic chamber has a fluid depth measurement to avoid fluid turbulence, or so it can mitigate turbulence.).
Claim 18: The system of claim 15, wherein, when a level of the first component is at least the same as a level of the emitter, the first component changes a propagation speed of the acoustic wave through the fluid, and wherein the controller is configured to determine a change in the propagation speed (See Masek par. [50, 51, 64-65]; using the sensors, the acoustic impedance uses the Time-Of-Flight method to measure the speed of sound propagations and the compositions can be measured this way. Masek further indicates utilizing several equations to demonstrate the utilization of the sensor. See Auzerais par. [15], Fig. 2; the sensors 202 and 208 are located in the wellbore, where the pump 106 controls the fluid level within the wellbore. The fluid further passes both sensors.).
Claim 19: The system of claim 15, wherein, when a level of the second component is at least the same as a level of the emitter, the emitter detects the acoustic wave propagated through an outer shell of the collection vessel and not through the fluid (See Auzerais par. [15], Fig. 2; the sensors 202 and 208 are located in the wellbore, where the pump 106 controls the fluid level within the wellbore. The fluid further passes both sensors. See Masek par. [51]; using the sensors, the acoustic impedance uses the Time-Of-Flight method to measure the speed of sound propagations and the compositions can be measured this way.).
Claim 20: The system of claim 15, wherein the emitter and the receiver are circumferentially and axially offset from one another with respect to the collection vessel (See Auzerais Fig. 2, par. [20]; acoustic receiver 206/208 that can detect the transmitted signal. The receiver 208 is offset from the transmitter 202. The wellbore 100 is cylindrical.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Auzerais, Romer, and Masek as applied to claim 6 above, and further in view of Skillbeck (US6,213,208).
Applicant’s claims are directed toward an apparatus.
Regarding claim 22; the combination of Auzerais, Romer, and Masek discloses the apparatus of claim 6 (See combination supra).
The combination however does not disclose wherein the collection vessel is configured to be coupled to a bottom of the cyclone separator so as to receive the fluid therefrom and store the fluid in the collection vessel.
Skillbeck relates to the prior art by providing an oil, water, and sand separator in production fluid that is utilized in a downhole (i.e. oil well) (See Skillbeck abstract, C1L6-8). Skillbeck further indicates utilizing a solid/liquid hydrocyclone within the downhole, which separates the water enriched stream into a solid depleted stream at the overflow and a solid enriched stream at the underflow, and transporting the solid depleted stream to a downhole disposal site. By providing a solid/liquid hydrocyclone in this way, the method ensures that the solid depleted stream, which is fed to the disposal site, is generally free of solids. This further avoids the problem of rocks blocking the pores at the disposal site, which hinders the reinjection of the separated water (See Skillbeck C1L24-43, C2L43-63, Fig. 1; underflow that is fed into line 11 flows into the solid/liquid hydrocyclone 12, where the solid sand particles are separated from the bulk of the water. The water reports to the overflow of the hydrocyclone 12 and flows out into reject line 12, where it is further reinjected into the water disposal zone 14.). The utilization of a hydrocyclone within the wellbore further provides an initial separation of the water from the production fluid, which reduces the quantity of the production fluid that is transported to the surface; thus reducing the production cost and making it more efficient and economical (See Skillbeck C1L10-20; oil producers are looking for more ways to produce oil from wells in which the production fluid has a high water cut efficient enough to make the cost of the production economic). Furthermore, the fluid flowing through the hydrocyclone needs to have an overflow 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s collection vessel to utilize and receive a bottoms from a hydrocyclone (i.e. cyclone separator), in order to provide a solid depleted stream, which is fed to the disposal site, is generally free of solids. This further avoids the problem of rocks blocking the pores at the disposal site, which hinders the reinjection of the separated water (See Skillbeck C1L24-43, C2L43-63, Fig. 1). The use of the hydrocyclone within the wellbore further provides initial separation of some of the water from the production fluid to reduce the quantity of the production fluid which needs to be transported to the surface, which further helps make the production more economic/cost efficient (See Skillbeck C1L10-20).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Auzerais, Romer, Masek, and Yang as applied to claim 1 above, and further in view of Schaefer et al. (US2016/0320226; hereinafter “Schaefer”).
Applicant’s claims are directed toward and apparatus.
Regarding claim 24; the combination of Auzerais, Romer, Masek, and Yang discloses the apparatus of claim 1 (See combination supra). The combination further indicates that various types of probes are known and used in multiphase analysis, such as level measurement (See Masek Pr. 8).
The combination does not disclose wherein the controller is configured to determine that the emitter is receiving the acoustic signal that has only propagated in the outer shell of the collection vessel and not through an interior of the outer shell, and to determine that the vertical level of the solids particulate exceeds the vertical level of the emitter at least partially based on the emitter receiving the acoustic signal that has only propagated in the outer shell.
Schaefer relates to the prior art by disclosing an ultrasonic liquid level detector that measures the liquid level via clamp-on transducers (See Schaefer abstract). The first transducer transmits an acoustic pulse, while a second transducer receives the acoustic pulse signal that has travelled via the wall of the container to measure an acoustic attenuation of a signal amplitude of the acoustic pulse to determine a height of the interface, which is indicative of the liquid level (See Schaefer Pr. 14)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s apparatus that utilizes acoustic transmitters and further indicates known sensors to measure various parameters of a fluid, such as the level measurement, with Schaefer’s acoustic pulse through the wall of the container, in order to determine a height of the interface, which is indicative of the liquid level (See Schaefer Pr. 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hackworth (2009/0056939) – indicates a downhole device having an oil/water separator.
Konopczynski (2012/0018167) – a method of sensing the presence of reservoir impairing substances subterranean well.
Seth (2017/0158538) – hydro-cyclones used in treating oilfield wastewater and hydraulic fracturing operations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 







/Donovan Bui-Huynh/Examiner, Art Unit 1779     

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779